TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00425-CV



                                             In re S. H.


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               Relator S.H. has filed a motion to dismiss her petition for writ of mandamus. The

subject of the petition is a temporary order in an underlying suit affecting the parent-child

relationship. In the motion, S.H. represents that the parties to the underlying suit have entered into

an agreed final order regarding the child subject to the suit. Consequently, in the view that her

petition has been rendered moot by the intervening events below, S.H. seeks to withdraw her

petition. We grant the motion and dismiss the petition for writ of mandamus.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: August 28, 2015